I hereby certify that this instrument is a true and correct copy of
          Case 4:18-cv-00459-GKF-FHM Document
the original on file in my office. Attest: Sandy Opacich, Clerk
                                                                      84 Filed in USDC ND/OK on 12/10/18 Page 1 of 6
U.S. District Court
Northern District of Ohio
By: /s/Robert Pitts
Deputy Clerk

                                               UNITED STATES JUDICIAL PANEL
                                                            on
                                                MULTIDISTRICT LITIGATION


            IN RE: NATIONAL PRESCRIPTION OPIATE
            LITIGATION                                                                              MDL No. 2804
                                                                                            18-cv-00459-GKF-FHM
                                                          TRANSFER ORDER


                    Before the Panel:* Plaintiffs in 22 actions and certain physician defendants1 in three District
            of Maine actions move under Panel Rule 7.1 to vacate the orders conditionally transferring the
            actions listed on Schedule A to MDL No. 2804. Non-governmental agency amici2 support the
            motion brought by plaintiffs in the Southern District of West Virginia Doyle action. The Maine
            physician defendants request that we separate and remand the claims against them. Amici The
            American Hospital Association supports defendants’ motion. Various responding manufacturer and
            distributor defendants3 oppose the motions.

                    After considering the argument of counsel, we find these actions involve common questions
            of fact with the actions previously transferred to MDL No. 2804, and that transfer under 28 U.S.C.
            § 1407 will serve the convenience of the parties and witnesses and promote the just and efficient
            conduct of the litigation. Moreover, transfer is warranted for the reasons set out in our order
            directing centralization. In that order, we held that the Northern District of Ohio was an appropriate
            Section 1407 forum for actions sharing factual questions regarding the allegedly improper marketing
            and/or distribution of various prescription opiate medications into cities, states and towns across the

                 *
                 Judges Ellen Segal Huvelle and Nathaniel Gorton did not participate in the decision of this
            matter.
                1
                     Mark E. Cieniawski, M.D. and Michael B. Bruehl, M.D.
                     2
                  West Virginia Citizen’s Action Group, Rise Up West Virginia, Catholic Committee of
            Appalachia, Appalachian Catholic Worker and Network Lobby for Catholic Social Justice.
                3
                  Amerisourcebergen Corp., Amerisourcebergen Drug Corp.; Cardinal Health, Inc., McKesson
            Corp. (distributor defendants); Allergan PLC, Actavis LLC, Actavis Pharma, Inc.; Allergan Finance,
            LLC; Cephalon, Inc.; Endo Health Solutions Inc., Endo Pharmaceuticals, Inc.; Insys Therapeutics,
            Inc.; Janssen Pharmaceutica Inc. n/k/a/ Janssen Pharmaceuticals Inc., Johnson & Johnson and
            Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a/ Janssen Pharmaceuticals, Inc; Mallinkrodt plc,
            Mallinckrodt LLC; Normaco, Inc.;Purdue Pharma L.P., Purdue Pharma, Inc., Purdue Products, L.P.
            and The Purdue Frederick Company, Inc.; Rhodes Pharmaceuticals L.P. Teva Pharmaceuticals USA,
            Inc.; Watson Laboratories, Inc., and Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. (manufacturing
            defendants); and Walgreen Co., Walgreens Mail Service, LLC, Walgreens Specialty Pharmacy, LLC,
            and Walgreens.com, Inc.
Case 4:18-cv-00459-GKF-FHM Document 84 Filed in USDC ND/OK on 12/10/18 Page 2 of 6




                                                     -2-

   country. See In re: National Prescription Opiate Litig., 290 F. Supp.3d 1375 (J.P.M.L. 2017).
   Plaintiffs in the initial motion for centralization were cities, counties and a state that alleged: “(1)
   manufacturers of prescription opioid medications overstated the benefits and downplayed the risks
   of the use of their opioids and aggressively marketed (directly and through key opinion leaders) these
   drugs to physicians, and/or (2) distributors failed to monitor, detect, investigate, refuse and report
   suspicious orders of prescription opiates.” Id. at 1378. We held that “[a]ll actions involve common
   factual questions about, inter alia, the manufacturing
   and distributor defendants’ knowledge of and conduct regarding the alleged diversion of these
   prescription opiates, as well as the manufacturers’ alleged improper marketing of such drugs.” Id.


          Despite some variances among the actions before us, all contain a factual core common to
   the MDL actions: the manufacturing and distributor defendants’ alleged knowledge of and conduct
   regarding the diversion of these prescription opiates, as well as the manufacturers’ allegedly
   improper marketing of such drugs. The actions therefore fall within the MDL’s ambit.

           The parties opposing transfer in nineteen actions argue principally that federal jurisdiction
   is lacking over their cases. But opposition to transfer challenging the propriety of federal jurisdiction
   is insufficient to warrant vacating conditional transfer orders covering otherwise factually-related
   cases.4 Several parties argue that including their actions in this large MDL will cause them
   inconvenience. Given the undisputed factual overlap with the MDL proceedings, transfer is justified
   in order to facilitate the efficient conduct of the litigation as a whole. See In re: Watson Fentanyl
   Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[W]e look to the overall
   convenience of the parties and witnesses, not just those of a single plaintiff or defendant in
   isolation.”).

           Local health care provider defendants in the District Maine actions request that we exclude
   the claims against them from the MDL. This request invites us to make substantive judgments about
   the merits of these claims, which we decline to do, since dealing with the merits of claims is beyond
   our statutory mission.5

            Plaintiffs in three actions argue that the identity of the plaintiffs, infants born opioid-
   dependent, and their unique damages – which include the alleged need for a medical monitoring trust
   that funds prolonged, multidisciplinary care – differentiate these cases from those brought by the
   cities, counties and states that comprise the bulk of MDL No. 2804. While we agree that plaintiffs
   will have different damages and potential remedies, the differences among these claims are


     4
        See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
   48 (J.P.M.L. 2001).
      5
         See In re: Maxim Integrated Prods., Inc., Patent Litig., 867 F. Supp. 2d 1333, 1335 (J.P.M.L.
   2012) (“[T]he framers of Section 1407 did not contemplate that the Panel would decide the merits
   of the actions before it and neither the statute nor the implementing Rules of the Panel are drafted
   to allow for such determinations.”) (citation and quotes omitted).
Case 4:18-cv-00459-GKF-FHM Document 84 Filed in USDC ND/OK on 12/10/18 Page 3 of 6




                                                     -3-

   outweighed by the substantial factual allegations shared with the MDL actions.6 Counsel for these
   plaintiffs are dissatisfied, inter alia, that the transferee court denied their request for leave to seek
   to establish an neonatal abstinence syndrome (NAS) track in MDL No. 2804 in June 2018. Their
   renewed motion, filed in late-August 2018, remains under submission. We historically have
   declined to become entangled in parties’ disagreements with the transferee court,7 and we decline
   plaintiffs’ invitation to do so here. We further deny the NAS plaintiffs’ motions to vacate for the
   reasons stated in our order denying centralization in MDL No. 2872 – In re: Infants Born Opioid-
   Dependent Products Liability Litigation.

           IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
   Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A.
   Polster for inclusion in the coordinated or consolidated pretrial proceedings.


                                            PANEL ON MULTIDISTRICT LITIGATION




                                                              Sarah S. Vance
                                                                   Chair

                                           Lewis A. Kaplan                 R. David Proctor
                                           Catherine D. Perry              Karen K. Caldwell




      6
         “Section 1407 does not require a complete identity or even majority of common factual and
   legal issues.” In re: Satyam Computer Servs., Ltd., Sec. Litig., 712 F. Supp. 2d 1381, 1382 (J.P.M.L.
   2010); see also In re: ClassicStar Mare Lease Litig., 528 F. Supp. 2d 1345, 1346 (J.P.M.L. 2007)
   (“Regardless of any differences among the actions, all actions arise from the same factual milieu...”).
     7
        See, e.g., In re: Glenn W. Turner Enterp. Litig., 368 F. Supp. 805, 806 (J.P.M.L. 1973) (noting
   that “the Panel is not vested with authority to review decisions of district courts, whether they are
   transferor or transferee courts.”) (citations omitted).
Case 4:18-cv-00459-GKF-FHM Document 84 Filed in USDC ND/OK on 12/10/18 Page 4 of 6




   IN RE: NATIONAL PRESCRIPTION OPIATE
   LITIGATION                                                     MDL No. 2804


                                        SCHEDULE A


              Northern District of California

        COUNTY OF SAN MATEO v. MCKESSON CORPORATION, ET AL.,
            C.A. No. 3:18!04535

              Northern District of Georgia

        THE CITY OF ATLANTA v. PURDUE PHARMA, LP, ET AL., C.A. No. 1:18!03508
        HENRY COUNTY, GEORGIA v. PURDUE PHARMA, LP, ET AL.,
             C.A. No. 1:18!03899

              Northern District of Illinois

        VILLAGE OF MELROSE PARK, ET AL. v. MCKESSON CORPORATION, ET AL.,
              C.A. No. 1:18!05288
        CITY OF HARVEY, ET AL. v. PURDUE PHARMA L.P., ET AL.,
              C.A. No. 1:18!05756

              Eastern District of Kentucky

        COMMONWEALTH OF KENTUCKY, ET AL. v. WALGREENS BOOTS ALLIANCE,
            INC., ET AL., C.A. No. 2:18!00126

              District of Maine

        CITY OF BANGOR v. PURDUE PHARMA LP, ET AL., C.A. No. 1:18!00298
        CITY OF PORTLAND v. PURDUE PHARMA LP, ET AL., C.A. No. 2:18!00282
        CITY OF LEWISTON v. PURDUE PHARMA LP, ET AL., C.A. No. 2:18!00310

              District of New Jersey

        CAMDEN COUNTY, NEW JERSEY v. PURDUE PHARMA L.P., ET AL.,
            C.A. No. 1:18!11983

              District of New Mexico

        ROOSEVELT COUNTY v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:18!00795
Case 4:18-cv-00459-GKF-FHM Document 84 Filed in USDC ND/OK on 12/10/18 Page 5 of 6




                                              - A2 -

              Southern District of Ohio

        DOYLE v. ACTAVIS LLC, ET AL., C.A. No. 2:18!00719
        MONTGOMERY COUNTY BOARD OF COUNTY COMMISSIONERS, ET AL. v.
            CARDINAL HEALTH, INC., ET AL., C.A. No. 3:18!00295

              Eastern District of Oklahoma

        CHEROKEE NATION v. PURDUE PHARMA, LP, ET AL., C.A. No. 6:18!00236

              Northern District of Oklahoma

        BOARD OF COUNTY COMMISSIONERS OF PAWNEE COUNTY, STATE OF
            OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00459
        BOARD OF COUNTY COMMISSIONERS OF DELAWARE COUNTY, STATE OF
            OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00460
        BOARD OF COUNTY COMMISSIONERS OF OSAGE COUNTY, STATE OF
            OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00461
        BOARD OF COUNTY COMMISSIONERS OF OTTAWA COUNTY, STATE OF
            OKLAHOMA, THE v. PURDE PHARMA L.P., ET AL., C.A. No. 4:18!00466

              Western District of Oklahoma

        THE BOARD OF COUNTY COMMISSIONERS OF GARVIN COUNTY, STATE OF
             OKLAHOMA v. PURDUE PHARMA LP, ET AL., C.A. No. 5:18!00820
        BOARD OF COUNTY COMMISSIONERS OF MCCLAIN COUNTY, STATE OF
             OKLAHOMA v. PURDE PHARMA LP, ET AL., C.A. No. 5:18!00857

              Eastern District of Pennsylvania

        DOE v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:18!03637

              Southern District of West Virginia

        MOORE, ET AL. v. PURDUE PHARMA L.P., ET AL., C.A. No. 2:18!01231
Case 4:18-cv-00459-GKF-FHM Document 84 Filed in USDC ND/OK on 12/10/18 Page 6 of 6




                    Transfer Order MDL 2804
                                        SFmdl_Clerk, InterdistrictTransfer_GAND,
                    OHNDdb_MDL to: InterdistrictTransfer_ILND,                                 12/10/2018 08:02 AM
                                        InterdistrictTransfer_KYED,
                    Sent by: Robert T Pitts

   From:           OHNDdb_MDL/OHND/06/USCOURTS
   To:             SFmdl_Clerk@cand.uscourts.gov, InterdistrictTransfer_GAND@gand.uscourts.gov,
                   InterdistrictTransfer_ILND@ilnd.uscourts.gov, InterdistrictTransfer_KYED@kyed.uscourts.gov,
                   InterdistrictTransfer_MED@med.uscourts.gov, MDLClerk@njd.uscourts.gov,
   Sent by:        Robert T Pitts/



   ----- Forwarded by Robert T Pitts                     on 12/10/2018 09:01 AM -----

   From:             OHNDdb_MDL/OHND/06/USCOURTS
   To:               SFmdl_Clerk@cand.uscourts.gov, InterdistrictTransfer_GAND@gand.uscourts.gov,
                     InterdistrictTransfer_ILND@ilnd.uscourts.gov, InterdistrictTransfer_KYED@kyed.uscourts.gov,
                     InterdistrictTransfer_MED@med.uscourts.gov, MDLClerk@njd.uscourts.gov,
                     InterdistrictTransfer_NMD@nmd.uscourts.gov, OHSDdb_InterdistrictTransfer@ohsd.uscourts.gov,
                     InterdistrictTransfer_OKED@oked.uscourts.gov, InterdistrictTransfer_OKND@oknd.uscourts.gov,
                     MDLClerk@okwd.uscourts.gov, InterdistrictTransfer_PAED@paed.uscourts.gov,
                     WVSDml_MDL@wvsd.uscourts.gov,
   Date:             12/10/2018 09:01 AM
   Subject:
   Sent by:          Robert T Pitts

   Greetings

   Attached is a certified copy of the Transfer Order from the Judicial Panel on Multidistrict Litigation
   directing the transfer of actions listed to the Northern District of Ohio.

   When the case has been closed in your district please:

   1. Initiate the civil case transfer functionality in CM/ECF.
   2. Choose court Ohio Northern.

   After completion of this process the NEF screen will display the following message:

    Sending email to InterdistrictTransfer OHND@ohnd.uscourts.gov

    If this is not displayed, we have not received notice.

    We will initiate the procedure to retrieve the transferred case upon receipt of the email.

   If your court does not utilize the CM/ECF transfer functionality, please contact me at
   mdl@ohnd.uscourts.gov
   and the documents will be retrieved using PACER.



   2804 Certified Transfer Order 12-6-18.pdf
